MANDATE

THE STATE OF TEXAS

TO THE 285TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on April 8, 2015, the cause upon appeal to revise
or reverse your judgment between

Lee Weir, Mike Weir and Al Weir, Appellant

V.

Holt Texas, LTD. d/b/a Holt Cat, Appellee

No. 04-15-00116-CV and Tr. Ct. No. 2012-CI-00097

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, this appeal is
DISMISSED FOR WANT OF PROSECUTION. Appellee’s Motion to Dismiss
Appeal, asserting this appeal should be dismissed because appellants failed to
timely file a notice of appeal, is DENIED AS MOOT.

       It is ORDERED that costs of appeal are assessed appellants.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on June 17, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-15-00116-CV

                                 Lee Weir, Mike Weir and Al Weir

                                                     v.

                                 Holt Texas, LTD. d/b/a Holt Cat

        (NO. 2012-CI-00097 IN 285TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          JOHNNA W GLASS
FILING                            $100.00   E-PAID          TANIA FLORES
STATEWIDE EFILING FEE              $20.00   E-PAID          TANIA FLORES
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          TANIA FLORES
INDIGENT                           $25.00   E-PAID          TANIA FLORES


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this June 17, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853